Citation Nr: 1644398	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  04-38 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for labyrinthitis.

2.  Entitlement to a compensable rating for right ear hearing loss prior to April 24, 2015, and to a rating in excess of 10 percent from that date.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).

4.  Entitlement to a temporary total rating for a period of hospitalization beginning in April 2015.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1972 to March 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO), and a January 2006 rating decision by the Portland, Oregon RO.  In October 2009, these matters were remanded for further development.  A May 2015 rating decision assigned a 10 percent rating for the Veteran's right ear hearing loss effective April 24, 2015.  The Veteran's records are currently in the jurisdiction of the Portland, Oregon RO.

[The October 2009 Board decision also determined that new and material evidence had not been received to reopen claims of service connection for left ear hearing loss and posttraumatic stress disorder (PTSD), and remanded the  claim of service connection for a psychiatric disability other than PTSD.  An August 2011 rating decision granted service connection for depression, resolving that issue. ]

The issue of entitlement to temporary total rating for a period of hospitalization beginning in April 2015 is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran's labyrinthitis is manifested by vertigo; he does not have a cerebellar gait.

2.  Prior to April 24, 2015, the Veteran had Level VIII hearing in his right ear; from that date he has had Level XI hearing in his right ear; he does not have a hearing loss disability of the nonservice-connected left ear.

3.  The Veteran completed high school and has work experience as a waiter, cook, bartender and laborer; he reportedly last worked in 1997.

4.  The Veteran's service connected disabilities of depression (rated 10 percent prior to May 19, 2014 and 50 percent from that date), labyrinthitis, rated 30 percent, tinnitus rated 10 percent, and right ear hearing loss rated 0 percent prior to April 24, 2015, and 10 percent from that date have been rated 40 percent, combined, prior to May 19, 2014, and 70 percent from that date, are not shown to be of such nature and severity as to prevent him from engaging in substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for labyrinthitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (Code) 6204, 6205 (2015).

2.  A compensable rating prior to April 24, 2015, and a rating in excess of 10 percent from that date for right ear hearing loss are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.383,  4.71a, Code 6200 (2015).

3.  The schedular requirement for a TDIU rating are met (from May  19, 2014) but a TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by letters dated in November 2005 and January and February 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The Veteran's pertinent VA and private medical records have been secured.  He was afforded adequate VA examinations to assess the severity of his labyrinthitis and right ear hearing loss.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background, Legal Criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA Form 21-8940, received in September 2003, shows that the Veteran stated he had experience as a mill worker.  He HAD last worked full-time in 1997.  He stated he completed three years of high school.

On July 2004 VA psychiatric evaluation, the Veteran reported he had graduated from high school.  He stated he had work experience as a waiter, bartender, cook and security officer.  The examiner stated that the Veteran had marked symptoms of PTSD.  The diagnoses were PTSD, with accompanying depression and depressive disorder, not otherwise specified.  It was noted he had a number of medical problems, including hepatitis C, diabetes, back pain, hypertension and tinnitus.  The examiner stated the Veteran was disabled and unemployable. 

The Veteran was incarcerated beginning in 2005.  Oregon Department of Corrections medical records show that in February 2005, the Veteran stated he had worked as a chef, held labor-type positons and had worked in gold mining.  He said he had not worked in eight years because of his VA disabilities.  He was on suicide watch in September 2005 after he threatened to hang himself if he did not get the medication he was demanding.  It was noted he appeared to be using aggressive, demanding behavior to manipulate for secondary gain, and that his behavior appeared to be volitional.  It was noted in September 2007 that his PTSD symptoms were heightened because he had been assaulted three weeks earlier.  In May 2010, he stated he was doing great and that he got along well on his unit.  Examination found no psychotic symptoms or gross thought disorders.  The Veteran denied suicidal or homicidal ideation.  In July 2010, he stated that his depression had been gradually increasing over the previous three months.  He said that his labyrinthitis and vertigo and his anxiety regarding his hepatitis C treatment were increasing his feelings of depression.  The diagnosis was PTSD, moderate acuity.  

On July 2011 VA psychiatric examination, it was noted the Veteran was still incarcerated.  The examiner concluded the Veteran had occupational and social impairment due to mild or transient symptoms that decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress or that his symptoms are controlled by medication.  The symptoms attributable to depression were depressed mood, sadness, loss of pleasure, self-dislike, loss of energy, insomnia and irritability.  The diagnoses were depression, polysubstance dependence and cognitive disorder, not otherwise specified.  It was noted he had graduated from high school and attended one year of college.  He had worked primarily as a laborer and had been terminated on multiple occasions due to substance use.  

On December 2011 VA ears examination, the Veteran stated he notices his vertigo while working and with head movements.  It can last up to seven minutes with nausea and, at times, vomiting.  He said this occurs at least four times a month.  He noted that he can become dizzy when he looks over his shoulder and he does not drive because he is concerned about causing an accident.  He avoids ladders.  He stated he was doing janitorial work when he was employed.  He reported his tinnitus was constant in his right ear.  He said that when the episodes of vertigo occur, he does not notice any fullness in his ear or change in his hearing.  At times, he has used medication for the dizziness.  He stated that he saw a physician for his symptoms in prison and was diagnosed with probable Meniere's disease.  Examination found the pupils were equal and reactive.  Extraocular movements were intact.  There was no nystagmus.  The ear canals were clear, and the tympanic membrane unremarkable.  There was no cerebellar sign.  Romberg was negative.  The assessment was vertigo with no historical associated worsening in his hearing at the time of the attacks.  The examiner stated that the Veteran's vertigo was Meniere's disease and was associated with hearing loss, nausea and tinnitus.  It affected his employability in the sense that he was unable to be employed in work requiring driving, climbing or working in higher elevations.

On December 2011 VA audiology examination, audiometry found that right ear puretone thresholds were 60, 70, 70 and 65 at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, puretone thresholds were 30, 25, 25 and 30.  The average puretone thresholds were 66 decibels for the right ear, and 28 for the left ear.  Speech audiometry revealed speech recognition ability of 54 percent in the right ear and 96 percent in the left.  It was noted that the Veteran had a mixed hearing loss in the right ear and a sensorineural hearing loss in the left ear.  Regarding the functional impairment of his right ear hearing loss, the examiner stated the Veteran had to ask people to repeat themselves quite often, but that the hearing loss would not prevent him from acquiring and maintaining gainful employment.  

On December 2011 VA tinnitus examination, the Veteran reported he had recurrent tinnitus.  It was noted that it did not impact his ability to work.

In May 2012, the VA examiner who conducted the December 2011 ears examination stated that the Veteran was found to have no cerebellar signs and no cerebellar gait.  He experienced a staggering gait with a tendency to fall during his episodes that occurred at least four times per month.  He noted that the Veteran had no true cerebellar disease, but he had vestibular disease that caused the staggering gait during flare-ups.

On October 2012 VA psychiatric examination, the diagnosis was dementia, in remission.  The examiner noted there was information that indicated the Veteran had a diagnosis of dementia, but based on the available information, including a review of records provided by the Oregon State Penitentiary and the current interview, he did not meet the criteria for dementia.  It was noted that his symptoms of psychological distress could be attributed to diagnoses other than dementia, such as PTSD, depression and antisocial personality disorder.  The examiner stated the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran was incarcerated, and his activities were limited.  Until two months ago, he had worked two to three hours a day as a janitor, seven days a week.  The examiner opined that the Veteran's primary barrier to employment was incarceration.  He had worked successfully as a janitor in prison.  It appeared that he would be suitable for work in a loosely supervised situation after his release from prison.  

On April 24, 2015 VA audiology and tinnitus examination, , audiometry found that right ear puretone thresholds were 60, 65, 65 and 70 at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, puretone thresholds were 30, 15, 10 and 30.  The average puretone thresholds were 65 decibels for the right ear, and 21 for the left ear.  Speech audiometry revealed speech recognition ability of 12 percent for the right ear and 96 percent for the left ear.  It was noted the Veteran had a sensorineural hearing loss in the each ear.  He stated he had constant tinnitus in his right ear.  The examiner noted that the impact of the Veteran's hearing loss and tinnitus on his ability to work was that it interfered with communication and that he had to give up painting.  

On May 2015 VA ear examination, it was noted that the Veteran had four episodes of vertigo a month, lasting up to seven minutes and with associated nausea and vomiting.  They were not associated with aural fullness or hearing loss.  The examiner stated the Veteran had constant right ear tinnitus and a stable, fairly flat, severe right ear sensorineural hearing loss.  He did not have any findings, signs or symptoms attributable to Meniere's syndrome (endolymphatic hydrops) or a peripheral vestibular condition.  He did not have signs or symptoms of a chronic ear infection, inflammation or cholesteatoma.  Examination found that the external ear, ear canal and tympanic membrane were normal.  Gait was normal.  Romberg was negative.  The examiner reviewed the April 2015 VA audiogram and stated that it represented a progression of the hearing loss in the right ear.  The diagnosis was vertigo, probably migraine variant.  The examiner stated that the Veteran's ear or peripheral vestibular condition did not impact on his ability to work.  She stated that he should be able to secure and maintain gainful employment with this hearing pattern, although he would be best suited to an environment without competing noise, as sound localization might be difficult in a lot of background noise.  In a quiet environment, he should have no trouble.  His left ear hearing was quite functional.  In addition, his hearing problems appeared to be independent of his balance problems.  The veteran did not have cerebellar gait, and his hearing impairment is not associated with his vertigo, or a vestibular condition.  He did not have labyrinthitis.  He likely had a variant of migraine as the etiology for his vertigo.  It was noted that the Veteran had been employed as a janitor.  Active vertigo would prevent him from operating equipment or climbing a ladder; however since his episodes were reported to last no more than seven minutes, such should not prevent him from securing and maintaining [other forms of] gainful employment.

VA medical records show that from July 2013 to January 2014 the Veteran was in a VA facility for substance abuse treatment, and from April to December 2015 for housing and substance abuse treatment.  In July 2015, he reported increased vertigo/labyrinthitis.  In September 2015 it was noted that he was on medication for depression.  The diagnosis was major depression.  The Global Assessment of Functioning score was 60.
Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Reasonable doubt regarding the degree of disability is to be resolved in favor of the claimant, 38 C.F.R. § 4.3.  Functional impairment is to be assessed on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis is undertaken considering the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

	Labyrinthitis 

A 30 percent rating is to be assigned for peripheral vestibular disorders with dizziness and occasional staggering.  Note:  Objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code.  Hearing impairment or suppuration shall be separately rated and combined.  38 C.F.R. § 4.87, Code 6204.

A 100 rating is to be assigned for Meniere's syndrome (endolymphatic hydrops) for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  A 60 percent rating is to be assigned for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.  A 30 percent rating is to be assigned for hearing impairment with vertigo less than once a month, with or without tinnitus.  38 C.F.R. § 4.87, Code 6205.

The Veteran is currently receiving the maximum schedular rating for labyrinthitis.  The Board has, therefore, considered other appropriate provisions of the Rating Schedule.  As is noted above, a 60 percent rating for Meniere's syndrome is to be assigned for cerebellar gait and vertigo.  The extensive medical records from the Veteran's period of incarceration do not show treatment for symptoms associated with labyrinthitis.  He mentioned labyrinthitis and vertigo in July 2010 in the context that they affected his depression, but there is no indication that he was treated for such complaints.  While he has having episodes of vertigo, these are brief; December 2012 and May 2015 VA examinations found that he does not have a cerebellar gait.  These findings do not support that a rating in excess of 30 percent for labyrinthitis is warranted.

The symptoms and related functional impairment the Veteran describes in his own reports do not meet the schedular criteria for a rating in excess of 30 percent for labyrinthitis.  Accordingly, the Board finds that a schedular rating for labyrinthitis in excess of 30 percent is not warranted.

	Right ear hearing loss 

At the outset, the Board notes that under 38 C.F.R. § 4.87 if the Veteran's hearing loss, tinnitus, and dizziness were rated as Meniere's disease (under Code 6205), separate ratings for the hearing loss and tinnitus would not be warranted, as the criteria under Code 6205 specifically encompass hearing loss and tinnitus, and separate ratings for such impairment would violate the 38 C.F.R. § 4.14 prohibition against pyramiding.  

Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations for Levels of hearing acuity assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of controlled speech discrimination tests in combination with the claimant's average hearing threshold.  The average threshold is obtained from puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.

Where there is an exceptional pattern of hearing loss (e.g., when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more) the hearing impairment may be evaluated by applying either Table VI or Table VIA (rating on puretone thresholds alone), whichever provides for a higher rating.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).

Compensation is payable for combinations of hearing loss in one ear service-connected and nonservice-connected hearing loss in the other ear as if both disabilities were service connected, provided the service connected hearing loss is compensable to a degree of 10 percent or more (i.e., Level X or XI) and the nonservice-connected hearing loss is not the result of the Veteran's own willful misconduct and meets the criteria 38 C.F.R. § 3.385.  38 C.F.R. § 3.383(a)(3).

A qualifying hearing loss disability for VA compensation purposes is defined in 38 C.F.R. § 3.385.  Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At the outset, the Board observes that the Veteran does not have a hearing loss disability (as defined in 38 C.F.R. § 3.385) in his nonservice-connected left ear.  Thus, the provisions of 38 C.F.R. § 3.383(a)(3) do not apply, and the nonservice connected hearing loss must be assigned Level I hearing acuity in determining the appropriate rating for the right ear hearing loss.  

Applying 38 C.F.R. § 4.85 Table VI to the findings on the December 2011 VA audiometry establishes that the Veteran had Level VIII hearing in the right ear.  [Although the Veteran has an exceptional pattern hearing loss in the right ear, (See 38 C.F.R. § 4.86a), Table VI provides the higher rating.]  These findings are consistent with the 0 percent rating in effect prior to April 24, 2015.  Under Table VII, when hearing loss in one ear is Level I and in the other ear Level VIII, a 0 percent rating is to be assigned.  

The April 2015 VA audiometry found the Veteran had Level XI hearing in the right ear, and a 10 percent rating was assigned based on this finding.  This is the maximum rating assignable when a hearing loss disability is not present in the nonservice-connected ear.  The Board finds the VA examinations are adequate for rating purposes; they were conducted in accordance with regulatory criteria, and the examiner in April 2015 specifically commented on the functional impairment that results from the hearing loss shown (difficulty in communication).  Under Table VII, when hearing loss in one ear is Level XI and in the other ear Level I, a 10 percent rating is assigned.  This is the maximum schedular rating for a unilateral service-connected hearing loss where a hearing loss disability in the other ear is not shown.  See 38 C.F.R. §§ 3.383,  4.85. 

The Board has considered whether referral of these matters for consideration of an extraschedular rating is warranted, but finds that all identified symptoms and impairment associated with the Veteran's labyrinthitis and right ear hearing loss (essentially vertigo and difficulty hearing) are encompassed by the criteria for the schedular ratings assigned.  He has not alleged any manifestations or functional impairment not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

	TDIU rating

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that by reason of service-connected disability the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

It is the established policy of VA that all Veterans who are unable to pursue a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

The Veteran has established service connection for depression, rating 10 percent from November 1, 2004 and 50 percent from May 19, 2014; labyrinthitis, rated 30 percent; tinnitus rated 10 percent, and right ear hearing loss rated 0 percent prior to April 24, 2015, and 10 percent from that date.  The combined schedular rating was 40 percent prior to May 19, 2014, and 70 percent from that date.  Thus, the schedular criteria for a TDIU rating were met effective May 19, 2014.

Prior to May 19, 2014, the Veteran did not meet the schedular requirements for a TDIU rating, the analysis turns to whether he was nonetheless shown to be unemployable due to service connected disability, so as to warrant referral for consideration of an extraschedular TDIU rating under 38 C.F.R. § 4.16(b).

The record shows that the Veteran was incarcerated for the vast majority of the period under consideration.  The available prison records and reports of VA examinations conducted prior to his release show that the Veteran was not unemployable due to his service-connected disabilities.  The Board acknowledges that on the July 2004 VA psychiatric examination the examiner opined that the Veteran was unemployable.  Notably, he did not specifically state this was due to a service-connected disability, but cited nonservice-connected disorders, including PTSD, hepatitis C, hypertension and back pain.  

On December 2011 VA examination the examiner merely concluded that the Veteran's vertigo would limit his employment options because he could not drive and he should avoid elevations.  The examiner clearly did not state the Veteran was precluded from all forms of gainful employment due to his service-connected disabilities.  Similarly, on the October 2012 VA psychiatric examination, conducted while the Veteran was still incarcerated, the examiner noted the Veteran was working successfully as a janitor, and that he was suitable for employment upon his release.  

Referral of this matter for consideration of an extraschedular TDIU rating under 38 C.F.R. § 4.16(b) prior to May 19, 2014 is not warranted.

Regarding the period from May 19, 2014, as the schedular requirements for a TDIU rating are met, the analysis proceeds to assessing whether the Veteran's service-connected disabilities preclude his participation in substantially gainful employment consistent with his education and work experience.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

On May 2015 VA examination of the ears, the examiner opined that the Veteran's ear conditions did not have an impact on his ability to work.  He acknowledged that the Veteran's hearing impairment was such that he might have difficulty in a noisy environment.  The examiner noted the Veteran did not currently have labyrinthitis.  Although he had episodes of vertigo, they were brief, and should not preclude him from obtaining and maintaining employment.

There is nothing in the clinical record suggesting that the Veteran's service-connected disabilities, of themselves, preclude his participation in substantially gainful employment.  

The issue is not whether the Veteran was unemployed or had difficulty finding employment, but rather, whether he is capable of performing acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The Board acknowledges that the Veteran may have had limitations on the types of work available to him due to his service-connected disabilities; however, the preponderance of the evidence of record demonstrates that he is not precluded by his service-connected disabilities from securing and following substantially gainful employment.  
ORDER

A rating in excess of 30 percent for labyrinthitis is denied.

A compensable rating for right ear hearing loss prior to April 24, 2015, and a rating in excess of 10 percent from that date are denied.

A TDIU rating is denied.


REMAND

The Veteran states that a temporary total rating for a period of hospitalization beginning in April 2015 is warranted.  He indicated in his August 2016 substantive appeal that he wanted a videoconference hearing before the Board.  Such hearing has not yet been scheduled/held.  Videoconference hearings are scheduled by the AOJ.

Accordingly, the case is REMANDED for the following:

The AOJ should schedule the Veteran for a videoconference hearing before the Board addressing the claim seeking a temporary total rating for a period of hospitalization beginning in April 2015.  He should be notified of the location, date and time of the hearing.  This claim should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


